Citation Nr: 1614627	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for nonepileptic seizures, convulsive type, with headaches and backache.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2004 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued the 40 percent rating for the Veteran's seizure disorder.  In July 2012, the Board remanded this matter for additional development and, at such time, determined that the evidence of record raised the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case now returns for further appellate review.

In accordance with his request as noted in the July 2008 substantive appeal (VA Form 9), the Veteran was scheduled for a hearing before a Veterans Law Judge sitting at the RO in October 2011.  Despite being provided notice of such hearing in September 2011 and October 2011 lettters, the Veteran failed to report for his hearing without good cause.  Therefore, such hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted previously, this case was remanded in July 2012 for additional development, to include obtaining updated VA treatment records and affording the Veteran a contemporaneous VA examination so as to determine the severity of his seizure disorder and the impact such has on his employability.  Subsequent to the remand, VA records dated through December 2013 were obtained.  Further, documentation from the Veterans Health Administration (VHA) reflects that a request for the examination was entered in October 2012; however, such were cancelled as of November 2012 as the Veteran failed to report.

However, the record does not include a copy of the letter notifying the Veteran of such examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013).  Thus, the Veteran must be provided with a new VA examination to determine the current state of his disability.  In doing so, the AOJ must send the Veteran notice of this examination and, if he fails to report to such examination, a dated copy of the notice letter must be associated with the record.

Additionally, while on remand, any updated VA treatment records dated from December 2013 to the present should be obtained for consideration in the Veteran's appeal.

Finally, as the claim for entitlement to a TDIU is inextricably intertwined with this increased rating claim that is being remanded, a decision on it must be deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain updated VA treatment records dated from December 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, and severity of his nonepileptic seizure disorder, convulsive type, with headaches and backache.  The record must be reviewed in conjunction with the examination.  

All pertinent testing should be conducted.  The examiner should indicate what, if any, seizures the Veteran has had over the years, e.g., major or minor seizures.

[A major seizure is characterized by tonic-clonic convulsions and unconsciousness.  Minor seizures consist of a brief interruption of consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or a sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911, Notes (1) and (2).]

The examiner is asked to respond to whether the evidence shows that the Veteran's seizures may be characterized as (a) averaging at least one major seizure in four months over the last year, or more than nine to ten minor seizures weekly, (b) averaging at least one major seizure in three months over the last years or more than 10 minor seizures weekly, or (c) averaging at least one major seizure per month over the past year.  The examiner is asked to be as specific as possible in the assessment of seizure activity and frequency.  The examiner must also indicate the most recent occurrence of any major seizure.

The examiner is asked to describe the impact of the Veteran's service-connected disabilities, which includes his seizure disorder, asthma, and residuals of stroke, on his ability to perform work that is physical in nature and work that is sedentary in nature.  The opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  The lay evidence of record must be considered and discussed, including the Veteran's lay statements.

3.  When scheduling the aforementioned VA examination, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  If the Veteran fails to report to his VA examination, a copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the record and must reflect that it was sent to his last known address of record.  If it was returned as undeliverable, such must be noted in the record. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




